DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2022 has been entered.

Claim Status
Claims 161-164, 169-173, 176-179, 181-182, and 203-204 are pending.  Claims 161-162, 178, and 181-182 were amended, and claims 180, 183, 188-192, and 195-198 were canceled in the Reply filed 6/30/2022.  Claims 161-164, 169-173, 176-179, 181-182, and 203-204 are pending and presently considered. 

Election/Restrictions
Applicant’s election without traverse of Compound 76 and the species of method at Example 2 of administering a single-slow-bolus IV infusion over 3-4 minutes of Compound 76 at 18 mg in the reply filed on 9/14/2020 was previously acknowledged.  The structure of Compound 76 was identified as 

    PNG
    media_image1.png
    284
    637
    media_image1.png
    Greyscale

Applicant previously identified that the elected species read upon claims 161-173, 176-192, and 195-198 (see, e.g., Reply filed 9/14/2020 at 10).
	In the Reply filed 6/30/2022, claim 161 was amended to exclude the originally elected species by altering the infusion time to “about 2 minutes” from “over 3-4 minutes” as recited at the originally elected species (see, e.g., Spec. filed 10/05/2018 at ¶¶[0440]-[0442]). 
	Per MPEP § 803.02(III)(A), 
Should applicant, in response to a rejection of a Markush claim, overcome the rejection by amending the Markush claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush claim will be examined again. The examination will be extended to the extent necessary to determine patentability of the Markush claim. In the event prior art is found during this examination that anticipates or renders obvious the amended Markush claim, the claim will be rejected and the action can be made final...
Accordingly, examination has been extended to a second non-elected species/subgenus encompassed by the Markush Grouping of independent claim 161, namely the species identical to the originally elected species but differing with respect to the infusion time, which is “about 2 minutes” rather than “over 3-4 minutes”.  Following extensive search and examination, the non-elected species encompassed by the independent claim has been deemed anticipated and/or obvious in view of the prior art as set forth on record below.  The non-elected species is reasonably inferred to read upon claims 161-164, 169-173, 176-179, 181-182, and 203-204, wherein it is assumed in the absence of evidence to the contrary, that claims 162-164, 169-173, 181-182, and 203-204 are fully satisfied by all species within the scope of claim 161.
Per MPEP § 803.02 “where a claim reads on multiple species, only one species needs to be taught or suggested by the prior art in order for the claim to be anticipated or rendered obvious. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298, 92 USPQ2d 1163, 1171 (Fed. Cir. 2009)(the entire element is disclosed by the prior art if one alternative in the Markush group is in the prior art).  
Accordingly, all prior art rejections have been maintained and revised as set forth below, wherein all revisions were necessitated by Applicant amendment. Per MPEP § 803.02, Examination was not been extended to any non-elected species.  
	During the search and examination, art pertinent to non-elected species was incidentally discovered.  As a courtesy to the Applicant, the incidentally discovered art was identified on record to facilitate compact prosecution.
	Accordingly, claims 161-164, 169-173, 176-179, 181-182, and 203-204 are presently examined.

Priority
	Priority to US Application No. 62/321,646 filed 4/12/2016 is acknowledged.

Information Disclosure Statement
Applicant should note that some documents disclosed on the IDS form submitted on 6/30/2022 were not considered since they did not conform to 37 CFR 1.98(b).  Specifically, NPL Cite No. 1 did not conform to 37 CFR 1.98(b) by providing a proper date because 37 CFR 1.98(b) requires that each publication must be identified by date of publication, wherein The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. See MPEP 609.04(a).  Here, the earliest priority date is 04/12/2016, and therefore all documents published in order after 2015 must be accompanied by both the month and year of publication.  NPL Cite No. 2 did not conform to 37 CFR 1.98(b).  Per MPEP § 609.04(a), 
For publications obtained from the Internet, the uniform resource locator (URL) of the Web page that is the source of the publication must be provided for the place of publication (e.g., "www.uspto.gov"). Further, for an Internet publication obtained from a website that archives Web pages, both the URL of the archived Web page submitted for consideration and the URL of the website from which the archived copy of the Web page was obtained should be provided on the document listing. . . .
Accordingly, NPL Cite No. 2 did not conform to 37 CFR 1.98(b) by providing a publisher, author (if any), or a date and place of publication, or URL; but instead only provided a date “accessed” by Applicant, which is insufficient to satisfy 37 CFR 1.98(b).  
References that were not considered have been indicated by strike-though on the attached IDS forms.  Although not considered, these documents have been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Interpretation
The claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Independent claim 161 is representative of the pending claim scope and was amended in the Reply filed 6/30/2022 as follows:
A method of administering a compound to a human subject, the method comprising:
intravenously administering to the human subject a dosage of not less than about 20 mg and not more than about 30 mg of about 2 minutes; 

wherein the compound comprises a polypeptide having at least 90% sequence identity with SEQ ID NO: 9 or a fragment thereof comprising at least 25 amino acid residues.
The applicable claim interpretation is discussed below.
Instant SEQ ID NO: 9, as recited at instant claim 161 has the sequence of 
MCMPCFTTDHQMARRCDDCCGGRGRGKCYGPQCLCR
This sequence was known and disclosed in the prior art and is also the peptide portion of the prior art compound known as “BLZ-100” (see, e.g., WO 2015/042202 A1, March 26, 2015; at ¶[0126]).
	The active method steps of the claimed invention are understood to require the intravenous administration of a compound to a human subject at dosage of “not less than about 20 mg and not more than about 30 mg” over a time period of “about 2 minutes”, wherein the compound comprises a polypeptide “having at least 90% sequence identity with SEQ ID NO: 9 or a fragment thereof comprising at least 25 amino acid residues” (see, e.g., amended claim 161). Claims 176-177 and 179 further limit the applicable patient population to patients having cancer or more specifically brain cancer. Claim 178 ostensibly further limits the dosage range to “about 24 mg or about 30 mg”.  However, claims 162-164, 169-173, 181-182, and 203-204 are directed to intended and expected results that do not require the “hand of man”, but are understood to necessarily and inherently occur upon performance of the active method steps of claim 161. 
	Intended, expected, or hoped-for results: A substantial number of the pending claims recite only intended or expected results that do not involve the “hand of man” (i.e., limitations pertaining to structure, steps, dosing, timing, etc.) and are therefore understood to merely be directed to expressions only describing the intended or expected result of a process step positively recited (see, e.g., MPEP § 2111.04(I), noting that the court held that “a whereby clause in a method is not given weight when it simply expresses the intended result of a process step positively recited”):
At amended claim 162, the phrase 
….further comprising producing an area under the curve of the compound in the human subject from about 30 hr*ng/mL to about 300 hr*ng/mL per each 1 mg dosage of the compound administered, wherein the area under the curve [[that]] increases non-linearly with increasing dosage; 
At claim 163, the phrase 
...comprising producing the maximum blood plasma concentration of the compound in the human subject that decreases non-linearly as the rate of administration of the compound decreases;
At claim 164, the phrase 
....comprising producing the area under the curve of the compound in the human subject that increases non-linearly as the rate of administration of the compound decreases;
At claim 169, the phrase 
....further comprising producing a time at which the maximum blood plasma concentration is reached from 0.5 minutes to about 30 minutes following administration of the compound;
At claim 170, the phrase 
.....further comprising producing an elimination half-life of the compound in the human subject from 1 minute to 8 hours;
At claim 171, the phrase 
....further comprising producing a clearance of the compound in the human subject from 2,000 mL/hour to 100,000 mL/hour;
At claim 172, the phrase 
....further comprising producing a volume of distribution of the compound in the human subject from 200 mL to 20,000 mL per each 1 mg of compound administered;
At claim 173, the phrase 
.....comprising producing the elimination half-life that increases non-linearly with increasing dosage.
At amended claim 181, the phrase 
....producing a maximum blood plasma concentration of the compound in the human subject from about 50 ng/mL to about 300 ng/mL per each 1 mg dosage of the compound administered, wherein the maximum blood plasma concentration [[that]] increases non-linearly with increasing dosage;

At amended claim 182, the phrase 
...comprising producing [[the]] a maximum blood plasma concentration of the compound in the human subject that decreases non-linearly as the rate of administration of the compound decreases;
At new claim 203, the phrase
….further comprising producing an area under the curve of the compound in the human subject of greater than about 80 hr*ng/mL per each 1 mg dosage of the compound administered; 
and
At new claim 204, the phrase
....producing a maximum blood plasma concentration of the compound in the human subject of greater than or equal to about 150 ng/mL per each 1 mg dosage of the compound administered.
Each of these phrases is reasonably understood to recite an intended or expected result of a positively recited active method step at claim 161.  Specifically, the active method steps involving the “hand of man” are understood to be the administration using an intravenous route of administration to a selected patient population, of a compound, at a dosage range of “not less than about 20 mg and not more than about 30 mg”, wherein the dosage is administered over “a time period” of “about 2 minutes”, wherein the compound has a structure comprising a polypeptide “having at least 90% sequence identity with SEQ ID NO: 9 or a fragment thereof comprising at least 25 amino acid residues” (see, e.g., amended claim 161).  Therefore, after the compound is physically administered to the patients, no additional active method steps involving the “hand of man” are performed, unambiguously claimed, or recited (see, e.g., MPEP § 2111.04(I); see also MPEP § 2111.02(II)).  Accordingly, all phrases reciting an intended use (i.e., statements regarding results “produced” by performance of the active method steps) are understood to be fully satisfied by any prior art method that satisfies the positively recited active method steps recited at claim 161.  Specifically, the recitations of intended or expected results at each of claims 162-164, 169-173, 181-182, and 203-204, are understood to be fully satisfied by any prior art method satisfying the active method steps at claims 161. If Applicant disagrees and believes that any of the statements identified above are active method steps, Applicant should so clarify by identifying which statements above (and species) are not fully enabled and satisfied by all species encompassed by the active method steps of amended claim 161.  However, Applicant is advised that any submission of objective evidence establishing that the active steps at claim 161 are not fully enabled to satisfy any one of the statements set forth above may necessitate a rejection(s) under 35 USC 112.  It is the Examiner’s current understanding that Applicant has agreed that such claim language is merely directed to “an effect produced by following the methods recited in the claims” (see, e.g., Reply filed 2/4/2021 at 9 at 5th ¶).
	The term “about” is defined in the Specification (see, e.g., Spec. filed 10/5/2018 at ¶[0165], ¶[0214]) and is understood to mean “the number or numerical range may vary between 1% and 15% of the stated number or numerical range” (see id.), and “to include numbers that fall within a range of 10%, 5%, or 1% in either direction (greater than or less than) the number unless otherwise stated or otherwise evident from the context (except where such a number would exceed 100% of a possible value)” (see id.).  Accordingly, “about” is reasonably inferred to mean a variation of up to ±15% unless the amount would be less than zero or more than 100%.  
	Dosage: Claims 161 and 178 are understood to recite dosage ranges.  Specifically, amended claim 161 recites the indefinite range of “not less than about 20 mg and not more than about 30 mg”, and amended claim 178 recites the specific ranges of “about 24 mg or about 30 mg”.  Notably, the range at independent claims depends upon the interpretation of “about”, which has been interpreted about to mean ±15%.  Therefore, “about 24 mg” is understood to read upon the ranges of 20.4 to 27.6 mg; and the phrase “about 24 mg” is understood to read upon the ranges of 25.5 to 34.5 mg.
In the Reply filed 6/30/2022, the phrase “a slow bolus”, which was added in the Reply filed 7/12/2021, was removed from instant claim 161.  If needed in subsequent prosecution, the applicable interpretation of the phrase was placed on record in the Action mailed 2/10/2022. 
	Timing: Amended claim 161 recites a limitation pertaining to the duration and timing of administration.  Specifically, claim 161 requires that intravenous administration occurs “over a time period of about 2 minutes”.  In view of the interpretation of “about” set forth above (i.e., ±15%), the range implied by the phrase “about 2 minutes” is equivalent to 1.7 min to 2.3 min (e.g., 102 seconds to 138 seconds).
	Patient Population: Claims 161, 176-177, and 179, each recite limitations limiting the applicable patient population being administered the recited compound.  Specifically, independent claim 161 limits the method to “human subject[s]” (but not to “human subjects in need thereof”); dependent claim 176 further limits the patient population to patients having “cancer”; dependent claim 177 further limits the patient population to patients having “brain cancer”; dependent claims 179 further limits the patient population to patients having “breast cancer, a lung cancer, or a head and neck cancer”.
	Claim 161 recites the phrase
...wherein the compound comprises a polypeptide having at least 90% sequence identity with SEQ ID NO: 9 or a fragment thereof comprising at least 25 amino acid residues. . . .
The phrase “a fragment thereof comprising at least 25 amino acid residues” is understood to refer only to the species of SEQ ID NO: 9, but not to the genus of all possible polypeptides having “at least 90% sequence identity with SEQ ID NO: 9”.  This interpretation is consistent with the original disclosure (see, e.g., Spec. filed 10/5/2018 at ¶¶[0006]-[0007], [0038]-[0039], [0236]-[0237], [0263]) and overcame the New Matter rejection set forth in the Final mailed 3/19/2021.
	Additional claim interpretations are set forth in the rejections below.

Claim Objections
The applicable claim interpretation has been set forth above and is incorporated herein.
Applicant is advised that should claims 163 be found allowable, claims 182 will be objected to under 37 CFR 1.75 as being substantial duplicates thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 

New Claim Rejections Necessitated by Applicant Amendment
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 161-164, 169-173, 176-179, 181-182, and 203-204 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section, and that discussion is incorporated herein.
Amended claim 161 now recites the indefinite range of “not less than about 20 mg and not more than about 30 mg”, which conflates qualitative and quantitate terms and renders the claim indefinite. The phrases “not less than”, “not more than”, and “about” act to limit the recites ranges, but yield materially different ranges depending upon the applied interpretation.  For examples, 
Interpretation A: If “not less than” 20 mg excludes values <20 mg, and “not more than” 30 mg excludes values >30 mg, then the range at claim 161 is simply the equivalent of “20 mg to 30 mg”.  This means that the usage of “about” is superfluous at claim 161, and that claim 178 would be properly rejected under 35 USC §112(d) because it includes values above “30 mg”.
Interpretation B: If “about” is interpreted first, then “about 20 mg” and “about 30 mg” imply ranges of ±15%.  Therefore, “about 20 mg” is reasonably interpreted as equivalent to the range of “17 mg to 23 mg”; and “about 30 mg” is equivalent to the range of “25.5 mg to 34.5 mg”.  However, this means that the claimed range is “not less than [17 mg to 23 mg] and not more than [25.5 mg to 34.5 mg]”; which is confusing because it is unclear if “not less than” and “not more than” should be applied to the lowest possible amount, the highest possible amount, or a combination thereof.  Accordingly, this gives rise to four possible ranges; namely:
Interpretation B(1): “not less than [17 mg to 23 mg] and not more than [25.5 mg to 34.5 mg]” is equivalent to “>17mg to <25.5 mg”.
Interpretation B(2): “not less than [17 mg to 23 mg] and not more than [25.5 mg to 34.5 mg]” is equivalent to “>17mg to <34.5 mg”.
Interpretation B(3): “not less than [17 mg to 23 mg] and not more than [25.5 mg to 34.5 mg]” is equivalent to “>23mg to <25.5 mg”.
Interpretation B(4): “not less than [17 mg to 23 mg] and not more than [25.5 mg to 34.5 mg]” is equivalent to “>23mg to <34.5 mg”.
In addition, there exist additional interpretations wherein Interpretation A is applied only to one end of the range but the remaining end of the range is interpreted in a manner set forth under Interpretation B above.  Accordingly, there is a substantial and material concern regarding the metes and bounds of the pending claim scope; furthermore, close prior art exists (see rejections pertaining to WO 2015/042202 A1), and therefore the claim does not reasonably inform artisans of the boundaries of what constitutes infringement (see, e.g., MPEP § 2173, noting that the primary purpose of 35 USC § 112(b) is to inform the public of the boundaries of what constitutes infringement). Therefore, amended claim 161 is rejected as indefinite. 
	Newly added claim 203 recites the indefinite range of “greater than about 80 hr*ng/mL”, which conflates qualitative and quantitate terms and renders the claim indefinite. Similar to the rejection discussed in the preceding paragraph, “about” is understood to imply a range corresponding to ±15%.  Therefore, “greater than about 80” may be reasonably interpreted to exclude any value <80, since such values are not “greater than” 80.  However, “greater than about 80” may also be reasonably interpreted as “greater than [68 to 92]”, which could be reasonably interpreted to mean “greater than 68” or “greater than 92”.  Therefore, it is prima facie unknown if the phrase “greater than about 80” includes or excludes values below 80.  Accordingly, there is a substantial and material concern regarding the metes and bounds of the pending claim scope; furthermore, close prior art exists (see rejections pertaining to WO 2015/042202 A1), and therefore the claim does not reasonably inform artisans of the boundaries of what constitutes infringement (see, e.g., MPEP § 2173, noting that the primary purpose of 35 USC § 112(b) is to inform the public of the boundaries of what constitutes infringement). Therefore, amended claim 203 is rejected as indefinite. 
	Newly added claim 204 recites the indefinite range of “greater than or equal to about 150 ng/mL”, which conflates qualitative and quantitate terms and renders the claim indefinite. Similar to the rejection discussed in the preceding paragraphs, “about” is understood to imply a range corresponding to ±15%.  Therefore, “greater than or equal to about 150” may be reasonably interpreted to exclude any value <150, since such values are not “greater than or equal to” 150.  However, “greater than or equal to about 150” may also be reasonably interpreted as “greater than or equal to [127.5 to 172.5]”, which could be reasonably interpreted to mean “greater than or equal to 127.5” or “greater than or equal to 172.5”.  Therefore, it is prima facie unknown if the phrase at issue includes values ≥127.5, ≥150, or only ≥ 172.5.  Accordingly, there is a substantial and material concern regarding the metes and bounds of the pending claim scope; furthermore, close prior art exists (see rejections pertaining to WO 2015/042202 A1), and therefore the claim does not reasonably inform artisans of the boundaries of what constitutes infringement (see, e.g., MPEP § 2173, noting that the primary purpose of 35 USC § 112(b) is to inform the public of the boundaries of what constitutes infringement). Therefore, amended claim 204 is rejected as indefinite. 
	All claims depend from an indefinite base claim and do not clarify the indefinite issue at claim 161.  Although claim 178 ostensibly discloses narrower ranges, it is unclear if claim 178 is properly rejected under 35 USC § 112(d), or if the ranges set forth therein are properly interpreted as modified by the language of claim 161 (i.e., it is unclear if “about 30 mg” at claim 178 includes or excludes values “not more than” 30 mg).  Accordingly, all claims dependent upon the indefinite base claim of 161 are also rejected as indefinite.
	Therefore, claims 161-164, 169-173, 176-179, 181-182, and 203-204 are rejected. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 178 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section, and under the rejections set forth above under 35 USC § 112(b), and those discussions are incorporated herein.
	For purposes of the instant rejection, indefinite claim 161 is understood to recite and require a range of dosage values excludes amounts “not more than” 30 mg (see, e.g., rejection of 161 under 35 USC § 112(b) above, at Interpretations A, B(1), and B(3)).  However, dependent claim 178 is reasonably understood to include all values within the range of “about 30 mg”, which includes values up to 34.5 mg (i.e., “about” is interpreted as ±15%).  Accordingly, claim 178 is rejected as being of improper dependent form for failing to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Maintained or Revised Rejections as Necessitated by Applicant Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 161-164, 169-173, 176-179, 181-182, and 203-204 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/042202 A1 (March 26, 2015; cited in previous action).
	Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section, and under the rejections set forth above under 35 USC § 112(b), and those discussions are incorporated herein.
	WO2015/042202A1 pertains to chlorotoxin conjugates and methods of use thereof (see, e.g., WO’202 at title, abs).  Regarding the compound administered at claim 161, WO’202 provides guidance directing artisans to administer compounds to human subjects to aid in surgical resection, wherein the compound is a probe that allows for intra-operative visualization of cancerous tissues (see, e.g., WO’202 at ¶¶[0003]-[0004]).  The probes disclosed include members of the genera set forth at by WO’202 at ¶¶[0005]-[0013], and specifically include species set forth at ¶[0178] (see, e.g., WO’202 at tables at ¶[0178]).  Notably, WO’202 discloses the species of Compound 16, which is identified as 

    PNG
    media_image2.png
    212
    307
    media_image2.png
    Greyscale

wherein “A” is identified as the peptide
MCMPCFTTDHQMARRCDDCCGGRGRGKCYGPQCLCR
wherein the point of attachment is at K-27 (see, e.g., WO’202 at tables at ¶[0178], at page 76, SEQ ID NO: 9).  Notably, this prior art structure appears to be identical to the structure of the originally elected species (compare id. with originally elected species, showing that the dye structure and polypeptide sequence appear identical).  Therefore, the compound is not a point of novelty and is instead a prior art element.  
	WO’202 differs from the claims as follows: WO’202 does not explicitly reduce to practice a method wherein prior art structure Compound 16 is intravenously administered to a human cancer patient at a dosage of “not less than about 20 mg and not more than about 30 mg” over a time period of “about 2 minutes”, as recited at the instant claims (wherein “about  2 minutes” is equivalent to 1.7 min to 2.3 min, or 102 seconds to 138 seconds).
	However, regarding methods of administering such compounds to humans, including humans with cancers such as brain, neck, lung, and breast cancer, as recited at claims 161, 176-177, and 179, WO’202 identifies methods of administering the disclosed compounds to human subjects (see, e.g., WO’202 at ¶¶[0267]-[0291]), including methods wherein the human subject has cancer (see, e.g., WO’202 at ¶¶[0268]-[0270], [0278], [0280], [0283]-[0284], [0287]-[0288]), such as gliomas, astrocytomas, medulloblastomas, brain tumors, neuroblastomas, head and neck cancer, lung cancer, and breast cancer (see, e.g., WO’202 at ¶¶[0280], [0290]).  Therefore, the instantly claimed patient populations were fully contemplated in the prior art.  
Regarding intravenous administration as recited at claims 161 and 180, WO’202 identifies methods of administering the disclosed compounds to human subjects (see, e.g., WO’202 at ¶¶[0267]-[0291]), and explicitly identifies that the disclosed compounds could be administered intravenously (see, e.g., WO’202 at ¶[0291]; see also id. at ¶¶[0015]-[0021], [079], [0176], [0190]-[0191], [0296], passim).  Therefore, administering known compounds to known patients via known administration routes is not a point of novelty.  
Regarding the dosage ranges of “not less than about 20 mg and not more than about 30 mg”, “about 24 mg”, “about 30 mg”, and claims 161 and 178, WO’202 identifies that therapeutically effective dosages of the disclosed compounds include at least dosages ranging from “about 1.5 mg” and “about 12 mg, about 18mg” to up to “about 60 mg” (see, e.g., WO’202 at ¶[0241]); furthermore, WO’202 repeatedly advocates the use of such compounds at the range of “1 mg to 30 mg” (see, e.g., WO’202 at ¶¶[0267]-[0291]).  Notably, the range of about 1.5 mg to about 60 mg and the indefinite range of “not less than about 20 mg and not more than about 30 mg” are reasonably inferred to overlap.  This is pertinent because, per MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see also In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see also In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)).  Accordingly, administering known compounds to known patients via known administration routes within know concentration ranges is not a point of novelty.  
Regarding the amended injection duration and infusion time of “about 2 minutes” as recited at amended claim 161, WO’202 explicitly teaches and discloses an overlapping rate of infusion, and specifically identifies that intravenous administration includes “any intravenous method, including a bolus, an infusion which occurs over time . . . such that the dose is administered over a period of less than five minutes . . .” (see, e.g., WO’202 at ¶[0191], emphasis added; see also id. at ¶[0586], reducing to practice a 15 minute IV infusion in an animal model).  Notably, the prior art range of “less than 5 minutes” includes the entire range of >0 seconds up to <5 minutes, and therefore an artisan would readily appreciate that the infusion rate could be varied such that the duration of injection could vary from almost zero seconds to any amount of time “less than 5 minutes” in view of the prior art (see, e.g., WO’202 at ¶[0191], ¶[0586]). Per MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Accordingly, administering known compounds to known patients via known administration routes at know concentration ranges within known ranges of infusion rates, is not a point of novelty.
As noted above, WO’202 repeatedly advocates the use of compounds as claimed at the range of “1 mg to 30 mg” (see, e.g., WO’202 at ¶¶[0267]-[0291]) and also advocates administration over a period of around 0 to 15 minutes (see, e.g., WO’202 at ¶[0191]; see also id. at ¶[0586], reducing to practice a 15 minute IV infusion in an animal model; see also discussion above noting the range of “less than 5 minutes”).  Therefore, in view of a disclosed dosage and administration timeframe, and artisan would readily appreciate that the disclosed compounds should be administered at a rate within the range of approximately 1mg/15minutes (~0.067mg/min) to 30mg/5min (6 mg/min)1.  Accordingly, administering known compounds to known patients via known administration routes at know concentration ranges within known ranges of infusion rates, is not a point of novelty.  
Regarding the recitations of intended and expected results at instant claims 162-164, 169-173, 181-182, and 203-204, as noted in the claim interpretation section above, the recitations of intended and expected results are understood to be fully satisfied by prior art methods reciting and teaching the same active method steps.  Accordingly, these claims and accompanying statements of intended and expected results are rejected for the reasons provided for independent claims 161 and 180 (see, e.g., MPEP § 2111.04(I); see also MPEP § 2111.02(II)).  This is reasonable, because the full scope of claim 161 is reasonably presumed fully enabling and therefore are understood to fully satisfy all recitations of intended and expected results absent objective evidence to the contrary showing a lack of enablement.  In addition, the prior art disclosure teaches (i) overlapping ranges of average maximum blood plasma concentration (compare instant claims 181 and 204 with WO’202 at ¶¶[0016]-[0020], [0251]-[0252], [0267]-[0291], passim), (ii) overlapping ranges of average area under the curve (compare instant claims 162, and 203 with WO’202 at ¶¶[0274]-[0275], [0296]-[0298], [0614], claims 219-220, passim), (iii) identifies overlapping average times at which the average maximum blood plasma concentration is reached (compare instant claim 169 with WO’202 at ¶¶[0273] passim), (iv) identifies an overlapping elimination half-life (compare instant claim 170 with WO’202 at ¶¶[0543], [0595], Table 37, passim), and (v) identifies that volume of distribution, infusion rate, elimination rate, clearance, etc. are each commonly evaluated pharmacokinetic parameters (see, e.g., WO’202 at ¶[0246]). For overlapping ranges, per MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  Accordingly, administering known compounds to known patients via known administration routes at know concentration ranges within known ranges of infusion rates, while determining typical and routine pharmacokinetic parameters is not a point of novelty. 
An artisan would be motivated to specifically select and utilize Compound 16 of WO’202 (see, e.g., WO’202 at tables at ¶[0178], at page 76, SEQ ID NO: 9) because Compound 16 is exemplified in multiple examples (see, e.g., WO’202 at Examples 1-4, Examples 6-8, Example 10 (note that BLZ-100 is understood to be Compound 16), Examples 11-13, Examples 15-22, Example 29, Example 32, passim) and is therefore reasonably understood to be a preferred embodiment.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reasons: it would be obvious to arrive at the instantly claimed invention in view of the prior art because the invention is the combination of prior art elements (i.e., a known prior art Compound 16 of WO’202, known prior art patient populations) according to known methods (i.e., the methods of administering the compounds of WO’202 to cancer patients at particular dosages and infusion rates) to obtain predictable and expected results, namely methods of providing aid in surgical resections, wherein the WO’202 compound is a prior art probe that predictably, expectedly, and desirably allows for intra-operative visualization of cancerous tissues (see, e.g., MPEP § 2143(I)(A), (C), (G)).
	Furthermore, there would be a reasonable expectation of success because it is well-within the ordinary skill in the art to make a prior art compound and subsequently administer that known compound to an art-recognized patient population via the exact administration route taught by the prior art, wherein the dosage is within the exact range taught by the prior art, wherein the infusion time period is within the exact range taught by the prior art, and wherein such administration merely yields the same, exact results taught and expected in view of the prior art.  Furthermore, the prior art is presumed fully enabled.
	Accordingly, claims 161-164, 169-173, 176-179, 181-182, and 203-204 are rejected as obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 161-164, 169-173, 176-179, 181-182, and 203-204 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 8-33 of copending Application No. 16/704,955 and further in view of WO 2015/042202 A1 (March 26, 2015; cited in previous action). 
This is a provisional nonstatutory double patenting rejection.
	Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section, and under the rejections set forth above under 35 USC § 112(b), and those discussions are incorporated herein.
Regarding the methods recited in instant claims 161-164, 169-173, 176-179, 181-182, and 203-204, App’955 is also directed to methods of administering a compound (see, e.g., App’955 at claims 1-5 and 8-33) to a human subject (see, e.g., App’955 at claim 27); wherein the compound is administered intravenously (see, e.g., App’955 at claim 1); and wherein the compound so administered overlaps in scope with the instant claims (compare App’955 at claims 1-2, 32-33 with instant claims 161, 180) and includes the same, exact compound present in the instant originally elected species (see, e.g., App’955 at claims 1-2, 32-33, noting that SEQ ID NO: 9 is identical in both Applications; compare id. with instant elected species).  Regarding the cancer type as recited at instant claims 176-177, and 179, App’955 claims and identifies an overlapping patient population, including patients having brain cancer, breast cancer, lung cancer, or a head and neck cancer (see, e.g., App’955 at claims 28-29).  Accordingly, App’955 and the instant claim set substantially overlap in scope because the claims are directed to methods of intravenously administering the exact same compound to human patients.  Regarding the dosage administered: App’955 explicitly claims that the dosage of the compound administered should be an amount that achieves the following:
…..administering an amount of the peptide conjugate such that an average maximum compound blood plasma concentration (Cmax) of from about 1 ng/mL to about 100,000 ng/mL of the peptide conjugate is produced in the subject.
(see, e.g., App’955 at claim 18; compare id. with instant claims 161, showing that a patentably indistinct description is recited at instant claim 161; see also App’955 at claim 19);
and:
….wherein the intravenously administering comprises administering an amount of the peptide conjugate such that an average area under the curve (AUC) of the peptide conjugate of from about 50 (hr)(ng/mL) to about 700,000 (hr)(ng/mL) is produced in the subject.

….wherein the average area under the curve (AUC) of the peptide conjugate produced in the subject is from about 100 (hr)(ng/mL) to about 70,000 (hr)(ng/mL).
(see, e.g., App’955 at claims 22-23; compare id. with instant claims 162 and 203  showing that a patentably indistinct description is recited at instant claims 162 and 180 because overlapping ranges are prima facie obvious per MPEP § 2144.05(I));
and also: 
….wherein the intravenously administering comprises administering an amount of the peptide conjugate such that an elimination half-life (t1/2) of the peptide conjugate of about 30 minutes is produced in the subject.
(see, e.g., App’955 at claim 20; compare id. with instant claim 170, showing that a patentably indistinct description is recited at instant claim 170 because overlapping ranges are prima facie obvious per MPEP § 2144.05(I);
and finally:
….wherein the intravenously administering comprises administering an amount of the peptide conjugate such that a pharmacokinetic profile having a maximum time (Tmax) of the peptide conjugate of from about 0.1 minutes to about 60 minutes is produced in the subject.
(see, e.g., App’955 at claim 21; compare id. with instant claim 169, showing that a patentably indistinct description is recited at instant claims 169 because overlapping ranges are prima facie obvious per MPEP § 2144.05(I);
Accordingly, although App’955 is silent regarding specific dosage ranges as presently recited at instant claims 161 and 178, App’955 recites and requires substantially identical intended and expected results with respect to (i) AUC, (ii) elimination half-life, (iii) maximum blood plasma (see also claim interpretation section, set forth above). Therefore, such pharmacokinetic parameters as recited and claimed by App’955 would reasonably be achieved using the same or a patentably indistinct range of dosages as recited at the instant claims because the pharmacokinetic parameters substantially overlap in scope as explained above (see also, MPEP § 2144.05(I), noting that overlapping ranges are prima facie obvious).  In addition, or alternatively, it is understood in view of instant claims 161, 178, 180, and 197, that such dosages can satisfy the intended and claimed pharmacokinetic parameters recited in the claims of App’955, and therefore such dosage ranges would result from merely trying to optimize the dosage utilized in the App’955 methods such that the dosage simultaneously satisfied each of the limitations of App’955 at claims 18 and 20-23.  Routine optimization in view of known parameters is obvious per MPEP § 2144.05(II), and here the desired patient population, route of administration, exact compounds claimed, and also the required pharmacokinetic parameters were all clearly identified in the claims of App’955, and therefore it would be routine to optimize dosages administered to patients to ranges capable of achieving all pharmacokinetic parameters simultaneously.  In addition, or alternatively, per MPEP § 804(II)(B)(2), even though the specification of the applied patent or copending application is not technically considered to be prior art, it may still be used to interpret the applied claims (see, e.g., MPEP § 804(II)(B)(2)).  Per MPEP § 804(II)(B)(2)(a), the Examiner may utilize the Specification as a dictionary, and may consider
those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application
(see, e.g., MPEP § 804(II)(B)(2)(a)).
Here, the Specification of App’955 fairly identifies dosages capable of satisfying the functional pharmacokinetic limitations recited in App’955 at claims 18 and 20-23.  Specifically, Example 25 at ¶¶[0611]-[0613] are understood to pertain to the claimed invention of App’955 and read upon the claims of App’955 (see, e.g., App’955 at Spec. at ¶¶[0611]-[0613], Table 47, Table 48).  Critically, the dosages administered at Example 25 to human patients via intravenous bolus injections were 1 mg, 3 mg, 12 mg, and 30 mg (see id.).  Therefore, an artisan would reasonably appreciate and interpret the claims of App’955, including claims 18 and 20-23, as being satisfied using dosages ranging from at least 1 mg to 30 mg.  In sum, it appears that the dosage ranges instantly claimed are not points of novelty for at least the reasons and rationales set forth above (see also, claim interpretation section regarding dosages instantly claimed and intended and expected results).
The claims of Application No. 16/704,955 differ from the instantly amended claims as follows: App’955 does not specifically claim embodiments wherein the duration of administration is “about 2” minutes with a dosage of “not less than about 20 mg and not more than about 30 mg”.
The teachings of WO’202 have been set forth in a preceding rejection, and those teachings as applicable to each of claims 161-164, 169-173, 176-179, 181-182, and 203-204 and those discussions are fully incorporated herein.  Regarding dosage and duration of administration, WO’202 explicitly identifies that intravenous administration includes “an infusion which occurs over time . . . such that the dose is administered over a period of less than five minutes, [and also] more than five minutes but less then 15 minutes…” (see, e.g., WO’202 at ¶[0191]; see also id. at ¶[0586], reducing to practice a 15 minute IV infusion in an animal model).  Therefore, the prior art explicitly teaches and informs artisans of the range of “less than 5 minutes” (e.g., about 0 to < 5 minutes), and the range of “more than five minutes but less than 15 minutes” (e.g., about 5 to 15 minutes) (see id).  Therefore, the prior art directs artisans to a duration of administration lasting about 0 to 15 minutes (see, e.g., WO’202 at ¶[0191], ¶[0586]), which overlaps in scope with the instantly claimed ranges (compare id with instant claims 161, 168, 180, and 187). Per MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Accordingly, administering known compounds to known patients via known administration routes at know concentration ranges within known ranges of infusion rates/duration of administration, is not a point of novelty.
Furthermore, WO’202 discloses the use of compounds at the range of “1 mg to 30 mg” (see, e.g., WO’202 at ¶¶[0267]-[0291]) and also advocates administration over a period of around 0 to 5 minutes (see, e.g., WO’202 at ¶[0191]; see also id. at ¶[0586], reducing to practice a 15 minute IV infusion in an animal model; see also discussion above).  Therefore, in view of a disclosed dosage and administration timeframe, and artisan would readily appreciate that the disclosed compounds could desirably be administered at a rate within the range of approximately 1mg/5minutes (~0.2 mg/min) to 30mg/5min (6 mg/min).  Accordingly, administering known compounds to known patients via known administration routes at know concentration ranges within known ranges of infusion rates, is not a point of novelty.  
	Therefore, the instantly claimed invention is not patentably distinct from the claimed inventions set forth in co-pending Application No. 16/704,955 in view of WO’202, for at least the reasons set forth above, since App’955 is reasonably understood to also read upon administration of the same, exact compounds to the same, exact patient population, using the same route of administration, wherein the dosage and duration of administration would be optimizable and understood to yield the same or overlapping pharmacokinetic parameters as instantly claimed (see also, MPEP § 2144.05(I), § 2144.05(II), and § 804(II)(B)(2)), and WO’202 identifies that the duration of administration of such compounds to such patients may occur over a range of 0-15 minutes (see also, MPEP § 2144.05(I)).  Therefore, an artisan would readily appreciate that the same compound could be administered to the same patient population via the same route of administration and dosage, using the same infusion rates taught by WO’202, because such methods are not patentably distinct from the claims of App’955 since they amount to combinations of prior art elements taught by WO’202 according to known methods taught by WO’202 and claimed by App’955 to achieve only the known and expected results taught by WO’202 and the claims of App’955 (see, e.g., MPEP 2143(I)(A)).
	Furthermore, there is a reasonable expectation of success, because App’955 and WO’202 are each presumed fully enabled, and it is well-within the ordinary skill in the art to administer a claimed compound to a claimed patient population, to achieve known and expected results.  Furthermore, it is routine to optimize dosage parameters, including infusion rates, to achieve known and desired pharmacokinetic parameters.
	Accordingly, claims 161-164, 169-173, 176-179, 181-182, and 203-204 are provisionally rejected in view of App’955 in view of WO’202.


Claims 161-164, 169-173, 176-179, 181-182, and 203-204 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 113-118, 119-134, 136-146 of copending Application No. 16/093,508 in view of WO 2015/042202 A1 (March 26, 2015).
This is a provisional nonstatutory double patenting rejection.
	Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section, and under the rejections set forth above under 35 USC § 112(b), and those discussions are incorporated herein.
Like the instant claims, App’508 is also directed to a method of treating subjects with breast cancer (compare instant claims, esp. instant claims 179 and 198, with App’508 at claims 113-118, 119-134, 136-146, noting that both claim sets pertain to methods of treating human breast cancer), wherein a compound is administered intravenously (compare instant claim 161 with App’508 at claims 113 and 144), and wherein the compounds utilized include the compound required by the instant originally elected species (compare originally elected species with App’508 at claims 113, 136, 139, and 141, noting that SEQ ID NO: 9 is identical in both applications and that at App’508 at claim 141, formula XI is a narrow subgenus including the originally elected species).  Regarding the recitations of intended and expected results as set forth at instant claims 161-164, 169-173, 181-182, and 203-204, these recitations are understood to be fully satisfied by the methods claimed by App’508, because App’508 claims methods of intravenous administration of the same compounds instantly claimed, to the same patient population, at the same or substantially overlapping concentrations (see, e.g., App’508 at claim 146, teaching a dose of 1 mg to 30 mg; see also Claim Interpretation section set forth above in a separate section).
Application No. 16/093,508 differs from the instant claims as follows: App’508 does not specifically claim embodiments wherein the duration of administration (infusion) lasts “about 2 minutes” (see, e.g., instant claim 161).
The teachings of WO’202 have been set forth in a preceding rejection, and those teachings as applicable to each of claims 161-164, 169-173, 176-179, 181-182, and 203-204 are fully incorporated herein.  Regarding dosage and duration of administration, WO’202 explicitly identifies that intravenous administration includes “an infusion which occurs over time . . . such that the dose is administered over a period of less than five minutes, [and also] more than five minutes but less then 15 minutes…” (see, e.g., WO’202 at ¶[0191]; see also id. at ¶[0586], reducing to practice a 15 minute IV infusion in an animal model).  Therefore, the prior art explicitly teaches and informs artisans of the range of “less than 5 minutes” (e.g., about 0 to < 5 minutes), and the range of “more than five minutes but less than 15 minutes” (e.g., about 5 to 15 minutes) (see id).  Therefore, the prior art directs artisans to a duration of administration lasting about 0 to 15 minutes (see, e.g., WO’202 at ¶[0191], ¶[0586]), which overlaps in scope with the instantly claimed ranges (compare id with instant claim 161). Per MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Accordingly, administering known compounds to known patients via known administration routes at know concentration ranges within known ranges of infusion rates/duration of administration, is not a point of novelty.
Furthermore, WO’202 discloses the use of compounds at the range of “1 mg to 30 mg” (see, e.g., WO’202 at ¶¶[0267]-[0291]) and also advocates administration over a period of around 0 to 15 minutes (see, e.g., WO’202 at ¶[0191]; see also id. at ¶[0586], reducing to practice a 15 minute IV infusion in an animal model; see also discussion above).  Therefore, in view of a disclosed dosage and administration timeframe, and artisan would readily appreciate that the disclosed compounds should be administered at a rate within the range of approximately 1mg/5minutes (~0.2 mg/min) to 30mg/5min (6 mg/min).  Accordingly, administering known compounds to known patients via known administration routes at know concentration ranges within known ranges of infusion rates, is not a point of novelty.  
	Therefore, the instantly claimed invention is not patentably distinct from the claimed inventions set forth in co-pending Application No. 16/093,508 in view of WO’202, for at least the reasons set forth above, since App’508 is reasonably understood to also read upon administration of the same, exact compounds to the same, exact patient population, using the same route of administration, wherein the dosage administered overlaps (see also, MPEP § 2144.05(I), § 2144.05(II)), and wherein WO’202 fairly informs artisans that such administration of the same compounds in patients may have a duration of administration occurring over a range of 0-15 minutes (see also, MPEP § 2144.05(I)).  Therefore, an artisan would readily appreciate that the same compound could be administered to the same patient population via the same route of administration and dosage, using the same infusion rates taught by WO’202, because such methods are not patentably distinct from the claims of App’508 since they amount to combinations of prior art elements taught by WO’202 according to known methods taught by WO’202 and claimed by App’508 to achieve only the known and expected results taught by WO’202 and the claims of App’508 (see, e.g., MPEP 2143(I)(A)).
Furthermore, there is a reasonable expectation of success, because the references are presumed fully enabled, and it is well-within the ordinary skill in the art to administer a claimed compound to a claimed patient population, to achieve known and expected results.  	Accordingly, claims 161-164, 169-173, 176-179, 181-182, and 203-204 are provisionally rejected in view of App’508 in view of WO’202.

Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive for at least the reasons discussed below.
As an initial matter, the Examiner’s previous responses of record regarding the same prior art references remain pertinent and are fully incorporated into the instant response.  Arguments pertinent to maintained or revised rejections are addressed below.
Response to Arguments Regarding Provisional ODP Rejections
It is the Examiner’s understanding that Applicant addressed the provisional ODP rejections at page 5 (see, e.g., Reply filed 6/30/2022 at 5 at § “Double Patenting”; see also Reply filed 1/11/2022 at 9-10; see also, Reply filed 7/12/2021 at 12-13; see also Reply filed 2/4/2021 at 15 at 3rd full ¶ and final ¶, 16 at 1st partial ¶).  It is the Examiner’s understanding that Applicant “requests the Office to hold the rejection in abeyance” (see, e.g., Reply filed 6/30/2022 at 5 at § “Double Patenting”).  Accordingly, the rejections are maintained.
Response to Arguments Regarding 35 USC § 103 Rejections
It is the Examiner’s understanding that Applicant traverses the rejection under 35 USC § 103 at pages 5-7 of the Reply filed 6/30/2022 (see, e.g., Reply filed 6/30/2022 at 5 at final ¶ to 7 at 1st full ¶).
It is the Examiner’s understanding that Applicant again raises arguments highly similar to those previously considered and deemed non-persuasive (see, e.g., Reply filed 1/11/2022 at 8 at 1st full ¶ to 9 at 1st full ¶; see, e.g., Reply filed 2/4/2021 at 11 at 1st ¶ to 15 at 1st full ¶; see also Reply filed 7/12/2021 at 9 at final ¶ to 11 at final ¶, regarding arguments of non-linearity and unexpected or superior results).  Accordingly, the Examiner’s prior responses remain pertinent and are incorporated herein.
The Examiner’s position is that the prior art reference teaches the exact same chemical compound, for use in the exact same patient population, at the same or overlapping dosage range, and at the same or overlapping duration of administration (see, e.g., WO’202 at ¶¶[0267]-[0291], disclosing the overlapping range of “1 mg to 30 mg”; see also, WO’202 at ¶¶[0191, [0586] disclosing the range of administration duration of “less than 5 minutes” and reducing to practice a 15 minute IV infusion in an animal model).  Per MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Accordingly, the Examiner’s position is that administering a known compound to a known patient population via a known administration route at a known dosage, administered within a known infusion rate, is not a point of novelty and merely provides the benefits and predicted and expected results taught in the prior art.  However, Applicant alleges that the pending claims are non-obvious.
At page 6, it is the Examiner’s understanding that Applicant is attempting to allege that the data provided in Table 7 is statistically significant presumably based upon a T-test, which is not actually shown, not actually described, and is not actually set forth in a declaration (see, e.g., Reply filed 6/30/2022 at 6 at 2nd full ¶).  It is the Examiner’s understanding that this is meant to rebut the Examiner’s explanation and evidence set forth in the Final mailed 2/10/2022 explaining that Table 7 failed to establish statistically significant results because it showed overlapping error bars (see, e.g., Final mailed 2/10/2022 at 33 at final ¶ to 35 at 1st partial ¶), and the art teaches that when standard error bars overlap, it is a “clue that the difference is not statistically significant” or “probably not statistically significant” (see, e.g., BiologyForLife2 at 3; cited in previous action).  Examiner quoted the prior art guidance and noted that to definitively determine statistical significance, “[y]ou must actually perform a statistical test” (see, e.g., Biologyforlife at 3 at images, emphasis in original).  In response to the Examiner’s previous explanation of why Table 7 did not provide statistically significant data, Applicant now alleges:
Applicant respectfully disagrees with the Examiner’s assertion that “the reported observations are probably not statistically significant,” (Office Action at p. 35). Instead, Applicant submits that data provided in Table 7 of the Application demonstrate that administering “a dosage of not less than about 20 mg and not more than about 30 mg of the compound over a time period of about 2 minutes,” as recited in amended claim 161, produces a statistically significant increase in both the maximum blood plasma concentration (Cmax) per each 1 mg dosage of the compound administered and the area under the curve (AUC) per each 1 mg dosage of the compound administered compared to lower dosages. Pairwise Student’s t-tests of the data provided in Table 7, performed as described in Biology for Life (see Biology for Life, T-test, biologyforlife.com/t-test.html, accessed on June 6, 2022, submitted herewith in an IDS), showed that 24 mg and 30 mg dosages of the compound administered over a time period of 2 minutes (“IV bolus”) produced significantly higher AUC per 1 mg dosage than a 3 mg dosage administered over the same time period (p < 0.02 and p < 0.01, respectively). Furthermore, the 30 mg dosage administered over a time period of 2 minutes produced a significantly higher Cmax per 1 mg dosage than the 3 mg dosage administered over the same time period (p < 0.05).
(see, e.g., Reply filed 6/30/2022 at 6 at 2nd full ¶)
This line of reasoning is not persuasive or accurate for multiple reasons as explained below:
First, the data at Table 7 does not actually pertain to the claimed invention as recited at amended claim 161, which now requires an administration time of “about 2 minutes” because BB-001 is limited to a 15-min IV infusion, BB-002 is limited to administration times of “3-4 minutes” (see, e.g., Spec. at Example 2 at ¶[0436], describing BB-002 methodology), and BB-003 is limited to administration times of “3-4 minutes” (see, e.g., Spec. at Example 11 at ¶[0475], describing BB-002 methodology).  Therefore, the issue is moot because the data pertains to unclaimed embodiments (see, e.g., MPEP § 716.02, passim; see esp. MPEP § 716.02, noting that the burden is on the Applicant to provide evidence comparing “the claimed invention with the closest prior art”). 
Second, the Applicant fails to actually show the data used to reach the determination that Table 7 showed that “a time period of 2 minutes (“IV bolus”) produced significantly higher AUC per 1 mg dosage . . .” (see, e.g., Reply filed 6/30/2022 at 6 at 2nd full ¶).  This is pertinent since Table 7 fails to pertain to any embodiments with a duration of administration of 2 minutes as explained above.  Accordingly, such allegations are not persuasive because the data at Table 7 is directed to unclaimed embodiments. If Applicant is referring to new data, such data must be presented in the form of a declaration (see, e.g., MPEP § 716.02(g)). 
Third, Table 7 does not clearly pertain to the range “of not less than about 20 mg and not more than about 30 mg of the compound”, which has been rejected as indefinite.  Notably, it is unclear if such range would include the 18 mg dosages tested or not, since they are “not less than about [17 mg]”, wherein 17 mg is within ±15% of “20 mg”.  Therefore, such arguments are not persuasive because they do not unambiguously pertain to the invention as claimed.
Accordingly, Applicant’s arguments alleging statistical significance of the data at Table 7 has been fully considered but not found persuasive because (i) Table 7 does not pertain to the invention as claimed, (ii) the alleged data establishing statistical significance has not actually been shown or set forth in the form of a Declaration or affidavit, and (iii) the metes and bounds of the claimed invention do not correspond to the embodiments disclosed at Table 7, and therefore no criticality of range has been established (see, e.g., MPEP § 716.02(d)(II), noting that to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range).  Accordingly, all arguments alleging statistical significance of the data set forth at Table 7 has been fully considered but not found persuasive for the reasons set forth above.  Furthermore, because Table 7 no longer pertains to the invention as actually claimed, the issue regarding statistical significance of the data at Table 7 appears moot because it is not relevant to the patently distinct embodiments now claimed.
	At pages 6-7, it is the Examiner’s understanding that Applicant is erroneously presuming that unexpected results commensurate in scope with the requirements of MPEP § 716.02 have been established on record (see, e.g., Reply filed 6/30/2022 at 6 at 2nd full ¶, 6-7 at bridging ¶, alleging “unexpected results”, “criticality of the claimed dosage and administration time”, “unexpected increase in the bioavailability”, “statistically significant increase”, “unexpected and statistically significant increases”, etc.).  To date, no evidence of unexpected results commensurate in scope with the requirements of MPEP § 716.02 have been placed on record, and therefore all arguments premised upon or alleging the existence of such unexpected results are not persuasive (see, e.g., discussion in preceding paragraph).  A showing of unexpected results requires a comparison of the claimed invention with the closest prior art (see, e.g., MPEP § 716.02(e)), wherein such comparison yields evidence of both “statistical and practical significance” (see, e.g., MPEP § 716.02(b)), wherein the unexpected results must be weighed to see if they are enough to rebut prima facie obviousness (see, e.g., MPEP § 716.02(c)), wherein the evidence must be commensurate in scope with the claimed invention (see, e.g., MPEP § 716.02(d)), wherein allegations of criticality of range must be established by comparison of a “sufficient number of tests both inside and outside the claimed range” (see, e.g., MPEP § 716.02(d)(II)), and wherein such evidence must be presented in the form of a declaration or affidavit (see, e.g., MPEP § 716.02(g)).  Here, Table 7 does not pertain to the claimed invention because BB-001 is limited to a 15-min IV infusion, BB-002 is limited to administration times of “3-4 minutes” (see, e.g., Spec. at Example 2 at ¶[0436], describing BB-002 methodology), and BB-003 is limited to administration times of “3-4 minutes” (see, e.g., Spec. at Example 11 at ¶[0475], describing BB-002 methodology).  Therefore, the issue is moot because the data pertains to unclaimed embodiments (see, e.g., MPEP § 716.02, passim; see esp. MPEP § 716.02(e), noting that the burden is on the Applicant to provide evidence comparing “the claimed invention with the closest prior art”).  Furthermore, the claimed invention is not limited to the single, tested compound at Table 7, but instead broadly encompasses millions of other species of sequences, and therefore the limited embodiments at Table 7 cannot reasonably be said to be commensurate in scope with the claimed invention (see, e.g., MPEP § 716.02(d)).  Furthermore, the claimed invention fails to establish criticality of range by testing any amount unambiguously above the claimed dosage range (see, e.g., MPEP § 716.02(d)(II)) or below the claimed administration duration (see, e.g., MPEP § 716.02(d)(II)).  Furthermore, the alleged evidence has not been placed in the form of an affidavit or declaration (see, e.g., MPEP § 716.02(g)) and accompanied with a complete and unambiguous explanation of the alleged statistical significance (see, e.g., MPEP § 716.02(b)(I)-(II), noting that Applicant have the burden to explain all data they proffer as evidence of non-obviousness, wherein the explanation should be enough to clearly establish that the results are “unexpected and significant”).  In sum, all arguments premised upon the assumption that any evidence supporting the existence of unexpected or statistically significant results currently exists on record is not persuasive for at least the reasons set forth above.
At pages 6-7, it is the Examiner’s understanding that Applicant is alleging that the prior art of WO’202 (“Jochheim”) does not teach a dosage range of “not less than about 20 mg and not more than about 30 mg” (see, e.g., Reply filed 6/30/2022 at 6-7 at bridging ¶).  The basis for this allegation is unknown because the Applicant fails to address the merits of the rejection addressing this issue.  Specifically, WO’202 explicitly teaches intravenous administration of the same compounds (see, e.g., WO’202 at ¶[0291]; see also id. at ¶¶[0015]-[0021], [079], [0176], [0190]-[0191], [0296], passim) to the same patient population (see, e.g., WO’202 at ¶¶[0280], [0290]), at the same therapeutically effective dosages (see, e.g., WO’202 at ¶¶[0241], [0267]-[0291]), wherein the intravenous administration includes “any intravenous method, including a bolus, an infusion which occurs over time . . . such that the dose is administered over a period of less than five minutes . . .” (see, e.g., WO’202 at ¶[0191], emphasis added).  The dosage range disclosed by WO’202 includes at least dosages ranging from “about 1.5 mg” and “about 12 mg, about 18mg” to up to “about 60 mg” (see, e.g., WO’202 at ¶[0241]), and includes the full range of “1 mg to 30 mg” (see, e.g., WO’202 at ¶¶[0267]-[0291]).  Per MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see also In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see also In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)).  WO’202 renders the presently claimed range prima facie obvious.  Therefore, such arguments are not persuasive.
At pages 6-7, it is the Examiner’s understanding that Applicant is alleging that the prior art of WO’202 (“Jochheim”) does not teach “administering ‘over a time period of about 2 minutes’” (see, e.g., Reply filed 6/30/2022 at 6-7 at bridging ¶).  The basis for this allegation is unknown because the Applicant fails to address the merits of the rejection addressing this issue.  Specifically, WO’202 explicitly teaches intravenous administration of the same compounds (see, e.g., WO’202 at ¶[0291]; see also id. at ¶¶[0015]-[0021], [079], [0176], [0190]-[0191], [0296], passim) to the same patient population (see, e.g., WO’202 at ¶¶[0280], [0290]), at the same therapeutically effective dosages (see, e.g., WO’202 at ¶¶[0241], [0267]-[0291]), wherein the intravenous administration includes “any intravenous method, including a bolus, an infusion which occurs over time . . . such that the dose is administered over a period of less than five minutes . . .” (see, e.g., WO’202 at ¶[0191], emphasis added).  Per MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see also In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see also In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)).  WO’202 renders the presently claimed range prima facie obvious.  Therefore, such arguments are not persuasive because “less than five minutes” is a range that clearly overlaps the range of “about 2 minutes”.
At page 7, Applicant alleges that “Dependent claims 162-164, 169-173, 176-179, 181, and 182 are at least allowable . . . on their own merits” (see, e.g., Reply filed 6/30/2022 at 7 at 1st full ¶).  It is unclear what Applicant means by “their own merits”.  Each of these claims have been fully considered but not found allowable for reasons of record.  Specifically, each of these claims appear to merely recite intended or expected results fully satisfied by the active method steps set forth at independent claim 161.  Accordingly, because each of these claims fails to clearly further limit the scope of independent claim 161, it is unclear what the “merits” of such claims may be.  Applicant fails to explain what “merits” are being referred to.  Accordingly, such arguments appear to be arguments of counsel unsupported by objective evidence, and are therefore not persuasive.
	Furthermore, as noted in the previous response to arguments, all arguments regarding claimed statements directed to intended and/or expected results have been fully considered but fail to distinguish the claimed invention relative to the prior art. Specifically, such intended and expected results have been reasonably deemed fully satisfied by all prior art methods teaching the same active steps of intravenous administration of the same compound to the same patient population, within the same dosage range, wherein the dosage is administered over an overlapping time period of 0 to 5 minutes (see, e.g., MPEP § 2111.04(I); see also MPEP § 2111.02(II)).  As noted above, the prior art explicitly teaches and discloses methods of administration of the same, exact compounds to the same, exact patient population, using the same route of administration, wherein the dosage and duration of administration would be optimizable and understood to yield the same or overlapping pharmacokinetic parameters as instantly claimed (see also, MPEP § 2144.05(I), § 2144.05(II), § 804(II)(B)(2), MPEP § 2144.05(I), and MPEP 2143(I)(A)).  Such methods would merely product the same result taught by the prior art and have the same utility. 
Critically, Applicant again fails to address any specific rationale establishing obviousness raised by the Examiner (e.g., MPEP § 2144.05(I), § 2144.05(II), § 804(II)(B)(2), MPEP § 2144.05(I), and MPEP 2143(I)(A)), or explain why or even how performing the same active method steps presently claimed and taught by the prior art would somehow yield results different than those presently claimed.  It is the Examiner’s understanding that Applicant has agreed that such claim language is merely directed to “an effect produced by following the methods recited in the claims” (see, e.g., Reply filed 2/4/2021 at 9 at 5th ¶) rather than an active method step.  Accordingly, absent objective evidence supporting that such language is directed to more than an intended or expected result (or effect) produced by simply performing the active method steps of claims 161 or 180 (that were already known in the prior art), such arguments are not persuasive and appear to amount to a general allegation that the Applicant discovered another reason to perform the same, exact prior art methodology that was not recognized in the prior art.  However, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Conclusion
All pertinent arguments raised by the Applicant have been fully considered but not found persuasive for reasons of record.   Accordingly, the rejections are maintained as revised above.  All revisions were necessitated by Applicant amendments. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  It is noted that brief summaries of Butte et al., US 2008/0279780, WO 2011/142858 A2, US 5,968,479, Veiseh et al., US 2009/0214438 A1, US 2011/0091380 A1, and US 2013/0028836 A1 were provided in the previous Action mailed 11/5/2020, which are incorporated herein.

Conclusion
All claims are rejected.  No claims are allowed.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Notably, 1 mg/ 5 minutes (see, e.g., WO’202 at ¶¶[0191], [0267]-[0291]) would yield an infusion rate of 0.2 mg/min.
        2 See, e.g., Biology For Life, Interpreting Error Bars, Biologyforlife.com, published online Aug. 27, 2016; attached as pdf, 4 pages, also available at https://www.biologyforlife.com/interpreting-error-bars.html (last visited 3/6/2019); cited in previous action; hereafter “BiologyForLife”; at pages 2-3 at § What do Error Bars Indicate about Statistical Significance”.